Adams, J.
J ohn A. Groves took out a policy in the Mutual Life Insurance Company of Maine for $1,000, payable to Maggie Groves, his wife. After killing her he killed himself. In Parker v. Potter, 200 N. C., 348, we held that Mrs. Groves was the beneficiary in the policy and that her administrator is entitled to the whole amount of the insurance money. The administrator of John A. Groves collected the amount due on the policy and has refused to account for it. The appellant is the surety on his bond.
The administrator of Mrs. Groves brought suit against the administrator of John A. Groves and the appellant, as surety, to recover the amount paid the latter administrator by the insurance company, and was awarded judgment. The appellant says that the court committed error for the reason that the funds derived from the policy were not a part of John A. Groves’s estate; that the insurance company made payment with knowledge of this fact; and that the administrator of Mrs. Groves has never demanded payment of the insurance company.
The administrator of John A. Groves admits the collection and nonpayment of the money. In its first answer the appellant made the same admission, but denied it in the second. The bond on which it is surety is set out in the record, and it is manifest that the administrator of John A. Groves collected the policy under color of his office and not in his individual capacity as trustee. Indeed, he applied the money as a part of the estate of John A. Groves. The surety on his bond is therefore liable for the misapplication. “All moneys received under color of official authority are covered by the bond.” Lafferty v. Young, 125 N. C., 296.
No error.